Citation Nr: 1820029	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a thoracic spine injury.

2. Entitlement to service connection for residuals of mononucleosis.

3. Entitlement to service connection for hepatitis.

4. Entitlement to an initial compensable rating for service-connected perforated right tympanic membrane. 

5. Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with intervertebral disc syndrome.

6. Entitlement to a rating in excess of 10 percent for right foot pes cavus.

7. Entitlement to an effective date prior to July 9, 2013 for the 100 percent evaluation of service-connected traumatic brain injury including memory loss.

8. Entitlement to an effective date prior to February 27, 2012 for the assignment of a 50 percent disability evaluation for service-connected headaches.

9. Entitlement to an effective date prior to July 9, 2013 for the award of special monthly compensation based on housebound status.

10. Entitlement to an effective date prior to February 13, 2015 for special monthly compensation based on the need for aid and attendance.

11. Entitlement to a higher level of special monthly compensation based on the need for regular aid and attendance, under 38 U.S.C. § 1114(t), on account of being service-connected for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active military service from November 1992 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for tinnitus has been raised by the record during the March 2014 ear conditions examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a thoracic spine injury and entitlement to an increased rating for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran currently has residuals of mononucleosis related to his period of active service.

2. The preponderance of the evidence is against a finding that the Veteran currently has hepatitis related to his period of active service.

3. The Veteran's perforated right tympanic membrane is assigned the maximum schedular rating authorized under Diagnostic Code 6211.

4. During the appeal period, the Veteran's right foot pes cavus was manifested by no more than definite tenderness under the metatarsal heads. 

5. For the entire period on appeal, the Veteran's residuals of a traumatic brain injury resulted in total impairment of memory.

6. The Veteran first filed a claim for service connection for traumatic brain injury on February 27, 2012.

7. As a result of the July 2012 VA traumatic brain injury examinations, the Veteran was service-connected for headaches as secondary to traumatic brain injury.

8. Entitlement to special monthly compensation based on the housebound criteria arose on February 27, 2012.

9. On February 13, 2015, the Veteran submitted a claim for entitlement to aid and attendance benefits; entitlement to the benefit did not arise before that date.

10. From May 6, 2016, the Veteran's service-connected traumatic brain injury results in the requirement of the aid and attendance of another person without which he would require hospitalization, nursing home care, or other residential institutional care.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of mononucleosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for hepatitis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The increased rating claim for service-connected right tympanic membrane perforation must be denied.  38 C.F.R. §§ 4.87, Diagnostic Code 6211 (2017).

4. The criteria for a rating in excess of 10 percent for service-connected right foot pes cavus have not been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5278 (2017).

5. The criteria for an initial 100 percent disability rating for service-connected traumatic brain injury are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8045 (2017).

6. The criteria for an effective date prior to February 27, 2012 for the grant of a 100 percent disability rating for service-connected traumatic brain injury have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.158, 3.400 (2017).

7. The criteria for an effective date prior to February 27, 2012 for the grant of a 50 percent disability rating for service-connected headaches have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.158, 3.400 (2017).

8. The criteria for an effective date of February 27, 2012, but no earlier, for the grant of special monthly compensation based on the housebound criteria are met. 38 U.S.C. §§ 1114(s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2017).

9. The criteria for an effective date earlier than February 13, 2015, for the award of special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C. §§ 1114(l), 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 3.401, 3.350 (2017).

10. The criteria for special monthly compensation payable at the (t) rate have been met from May 6, 2016.  38 U.S.C. § 1114(t) (2012); 38 C.F.R. § 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and statements in support of his claims. 

Additionally, the Veteran was afforded VA examinations in July 2012, March 2014, and December 2015 regarding the claims on appeal.  The Board finds the examinations of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claims adjudicated herein.  The examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).


Residuals of Mononucleosis and Hepatitis

The Veteran claims that service connection for mononucleosis and hepatitis is warranted as he incurred the diseases in service.  The Veteran's service treatment records show treatment in March 1996 that was assessed as mononucleosis and hepatitis.  A follow-up confirmed mononucleosis.  His August 1998 separation examination does not indicate residuals of mononucleosis or hepatitis.  On the accompanying report of medical history, the Veteran reported jaundice with the onset of mononucleosis in March 1996.  Accordingly, the requirements of Shedden element (2) have been met.  

However, the Board finds that the Veteran's claims fail on Shedden element (1).  The Veteran's post-service treatment records do not indicate any evidence of treatment for or a diagnosis of residuals of mononucleosis or hepatitis.  Although the Veteran notes that he was diagnosed with mononucleosis and hepatitis in service, he has not provided even lay evidence indicating that either condition is currently diagnosed.  See, e.g., Aug. 27, 2014 Remarks to Statement of the Case.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at  the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, however, the Veteran has not submitted any evidence demonstrating a current diagnosis of mononucleosis, hepatitis, or residuals thereof at any time during the appeal period, nor has any medical or lay evidence describing mononucleosis or hepatitis symptomatology been received by VA.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

The Veteran was not afforded a VA examination for his claimed residuals of mononucleosis or hepatitis; however, one was not needed in this case.  As noted above, both Shedden elements (1) and (3) were missing.  As such, even the low standard of McLendon has not been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for residuals of mononucleosis and hepatitis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Tympanic Membrane

The Veteran's service-connected perforated right tympanic membrane is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211 (2017).  Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for perforated right tympanic membrane under Diagnostic Code 6211.  Upon review, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's perforated tympanic membrane disability.  See Copeland v. McDonald, 27 Vet. App. 333, 2015 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").

In view of the foregoing, the Board concludes that the regulations preclude a schedular compensable evaluation for perforated right tympanic membrane.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Right Foot
 
The Veteran's right foot pes cavus was service connected and assigned a 10 percent disability rating, effective February 27, 2012 under Diagnostic Code 5278 for claw foot (pes cavus), acquired.  
 
Under Diagnostic Code 5278, acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement.  38 C.F.R. § 4.71a, Code 5278.

During a December 2015 VA examination, the Veteran reported constant pain over the arch of the right foot.  He reported using motrin for his foot pain and denied use of foot inserts.  The Veteran reported flare ups 3 times a week that subsides after 2 hours with motrin, rest, and stretching.  He denied functional loss or functional impairment caused by his pes cavus.  The Veteran reported pain on use and manipulation of the right foot.  There was no indication of swelling on use, callouses, or extreme tenderness of the plantar surface.  The Veteran did not have decreased longitudinal arch height on weightbearing and there was no evidence of marked deformity of the right foot.  The weightbearing line did not fall over or medial to the great toe and there was no inward bowing of the Achilles tendon indicated.  There was also no evidence of marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, or hallux rigidus.  There was no effect on the Veteran's toes or plantar fascia due to pes cavus.  However, definite tenderness under the metatarsal heads of the right foot was indicated.  There was no dorsiflexion or varus deformity caused by the pes cavus.  The examiner found no other foot injuries or conditions.  There was pain noted on physical examination of the right foot that the examiner found contributes to a functional loss.  Specifically, the examiner noted disturbance of locomotion, interference with standing, and lack of endurance.  There was no evidence of pain, weakness, fatigability, or incoordination during flare-ups or when the foot is used repeatedly over a period of time.  There were no other pertinent physical findings, complications, conditions, signs or symptoms noted.  Imaging studies of the Veteran's right foot found pes cavus and mild degenerative change.  The examiner found that the Veteran's right foot pes cavus interferes with long walking, running, and standing.  

Thus, although the great toe is not dorsiflexed and there is no limitation of dorsiflexion at the right ankle, the Veteran reports tenderness under the metatarsal heads, reflective of a 10 percent rating.  While the Veteran's representative seeks an increased 20 percent rating due to "marked tenderness under metatarsal heads", the rating criteria are linked by the word "and," indicating all or at least more than one criterion must be present.  Here, no toes are tending toward dorsiflexion, there is no limitation of dorsiflexion at the ankle, and there is no evidence of shortened plantar fascia.  Further, tenderness under the metatarsal heads has not been described as "marked."  Accordingly, the Board finds that the symptomatology does not more closely approximate a higher rating of 20 percent.

The Board has also considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries.  However, as noted above, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Copeland, 27 Vet. App. at 338.  In Copeland, the Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant.  Thus, given that the Veteran's bilateral pes cavus is specifically listed in the rating schedule by Diagnostic Code 5278, the Board finds that this is the appropriate diagnostic code to apply.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the VA examination in December 2015 specifically noted that there was no additional pain, weakness, fatigability, or incoordination that significantly limits functional ability when the foot is used repeatedly over a period of time. 

Given the above, the Board finds that the weight of the evidence establishes that a rating in excess of 10 percent is not warranted for right foot pes cavus at any time during the appeal period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Initial Rating for TBI Residuals

The Veteran was awarded service connection for traumatic brain injury, including memory loss, with an initial 40 percent disability rating assigned, effective from February 27, 2012, under Diagnostic Code 8045 for residuals of a traumatic brain injury.  The Veteran's rating was increased to 100 percent effective from July 9, 2013.  The Veteran claims that the 100 percent disability rating is warranted from the date of initial service connection.

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

Here, the Veteran's headaches have been evaluated under another diagnostic code and will not be considered as part of this analysis.  The Veteran has also been service-connected for "other specified trauma related disorder" (claimed as PTSD), which has been separately rated, and that condition will not be considered part of this analysis.  Finally, the Board refers the issue of entitlement to service connection for tinnitus, and that will not be considered as a part of this analysis.

During a July 2012 VA examination, the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, equating to a level 2 impairment.  The examiner indicated that the Veteran has difficulty with remembering names, recent conversations, and had to write a lot of information down.  The examiner indicated that this was "not from the TBI."  The Veteran's judgment was normal and his social interaction was routinely appropriate, equating to a level 0 impairment for both facets.  He was always oriented to person, time, place, and situation and his motor activity was normal, equating to a level 0 impairment for both facets.  His visual spatial orientation was mildly impaired, described as occasionally getting lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as GPS.  Such equates to a level 1 impairment.  There were no subjective symptoms noted, equating to a level 0 impairment.  The examiner indicated one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  Such equates to a level 2 impairment.  The examiner indicated that the Veteran has to use paper for memory which causes irritability, verbal aggression, and moodiness, but that these symptoms were "not from the TBI."  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language, equating to a level 0 impairment.  The Veteran's consciousness was normal.  

In December 2012, the Veteran reported "significant trouble with memory loss."  He stated that he had to write everything down and that it was interfering with his job as a paramedic.  In a December 2012 statement, the Veteran's attorney indicated that the Veteran sometimes wakes up in the morning and does not know where he is.  He stated that it takes some time to get reoriented.  The Veteran often forgets what day it is and has to check to determine if it is a workday.  

During a mental health assessment in May 2013, the Veteran reported increasing memory and cognitive defects.  He was referred for a cognitive evaluation in July 2013.  Upon questioning, the Veteran reported difficulty comprehending spoken instructions, forgetting conversations, problems with word retrieval, slow reading, problems with written language expression, and thought organization.  He described his memory problem as one for recent and upcoming events.  He noted that he is particularly distracted by noise and interruptions while trying to complete a task.  The Veteran uses GPS to assist with topographical memory, his phone for registering appointments, and various notebooks (which he indicated may get lost) in which he writes notes to himself.  On observation, the Veteran's speech was fluent and highly intelligible and he demonstrated no difficulty comprehending conversational questions or following multiple step commands.  A variety of verbal learning and memory tasks testing resulted in very poor performance.  Memory testing also had poor results.  The examiner stated that the results of the assessment suggest that the Veteran has "very significant" difficulties in multiple cognitive areas: sustained and selective attention, memory, word finding and visuospatial constriction.  On the verbal memory task, the Veteran did demonstrate some recognition and memory abilities, but only in a highly constrained environment.  

The Veteran submitted treatment records showing a neuropsychology evaluation in November 2013 related to increasing memory and cognitive problems.  The physician noted that the Veteran was pleasant, cooperative, and appeared to put forth his best effort on the tasks presented.  The Veteran was noted to be fully oriented to person, place, and time.  His estimated IQ was in the low average range which was "significantly lower than expected" considering the Veteran's academic and occupational history.  The Veteran's cognitive flexibility was rated as severely impaired.  He also scored high on the RBANS test, suggestive of significant deficits in overall cognitive functioning.  An analysis of his subtest scores found that except for nonverbal skills, all of the other scores were rated markedly below average.  The most significant weaknesses were observed on tasks related to attention and delayed memory.  His attention was below the first percentile, immediate memory was in the tenth percentile, and his delayed memory was below the first percentile.  

During a March 2014 VA examination, the examiner found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Such equates to a level 3 impairment.  The Veteran's judgment was moderately severely impaired, with the Veteran occasionally unable to identify, understand, and weight the alternatives to make a reasonable decision for even routine and familiar decisions.  The Veteran's spouse noted that he has difficulty making decisions in any situation where there are multiple choices.  Such equates to a level 3 impairment.  His social interaction was described as occasionally inappropriate, equating to a level 1 impairment.  He was often disoriented to 1 or more of the 4 aspects of orientation, equating to a level 3 impairment.  His motor activity was severely decreased due to apraxia, equating to a total level of impairment.  His visual spatial orientation was moderately severely impaired, described as getting lost in even familiar surroundings and unable to use assistive devices such as GPS.  Such equates to a level 3 impairment.  The examiner noted 3 or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The examiner noted the Veteran's fatigability, headaches, and anxiety.  Such equates to a level 2 impairment.  The examiner indicated one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  Such equates to a level 2 impairment.  The examiner indicated that the Veteran endorses irritability, impulsivity, unpredictability, reduced motivation, moodiness, and impaired awareness of disability/capabilities.  The Veteran had an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  The examiner explained that the Veteran had poor verbal expression of his own basic needs.  Such equates to a level 3 impairment.  The Veteran's consciousness was normal.  

Based on the above, the Board finds that the Veteran's traumatic brain injury is manifested by severe cognitive impairment that is consistent with a 100 percent rating during the entire appeal period.  Despite the July 2012 VA examination report reflecting mild impairment of memory, the Veteran consistently reported experiencing memory loss throughout the appeal period, noting that he had to write things down in a notebook to help with his activities of daily living.  His treatment records document ongoing complaints of memory and cognitive impairment described as "significant" and he received "very poor" results on learning and memory tasks testing in July 2013.  Additionally, while the July 2012 VA examiner did not attribute the Veteran's memory dysfunction to his traumatic brain injury, the subsequent VA physicians, neurologists, and psychologists found the memory and cognitive defects were residuals of the traumatic brain injury.  The Board finds the VA treatment records evaluating the Veteran's memory and cognitive abilities to be highly probative, as the Veteran has an interest in being forthcoming with information about his disabilities in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In summary, in affording the Veteran the benefit of the doubt, the severity of the Veteran's cognitive impairment, particularly his memory problems, is consistent with total disability that warrants a 100 percent rating for the entire period on appeal.  As noted above, the overall disability rating is based on the highest evaluated facet.  Therefore, the Board need not discuss the remaining facets of the table in DC 8045.  In conclusion, the Board finds that the totality of the medical and lay statement evidence of record reflects that the Veteran has impairment consistent with a 100 percent rating.

IV. Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

However, if an application for increased compensation is received within one year of the earliest date as of which it is ascertainable that an increase in disability had occurred, the date of increase shall be the effective date.  38 U.S.C. § 5110 (b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. 3.400 (o)(2) (2017); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Traumatic Brain Injury and Headaches

The Veteran seeks earlier effective dates regarding his 100 percent disability rating for traumatic brain injury (previously effective from July 2013) and the 50 percent disability rating for headaches.  As noted above, the Board finds that the Veteran's traumatic brain injury warrants an initial 100 percent disability rating.  Accordingly, both disability ratings are effective from February 27, 2012.

The Veteran submitted a claim for service connection for traumatic brain injury received on February 27, 2012.  During a July 2012 traumatic brain injury examination, the Veteran's headaches were found to be secondary to his traumatic brain injury.  Thereafter, in a September 2012 rating decision, service connection for both conditions was granted.  There is no evidence of any claim, formal or informal, received prior to February 27, 2012.  Additionally, there is no evidence that entitlement to these benefits arose prior to February 27, 2012.  

The law and regulations concerning effective dates are very specific.  The facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Special Monthly Compensation Based on Housebound Criteria

The Veteran contends that he is entitled to an effective date prior to July 9, 2013 for the award of special monthly compensation based on housebound criteria.

An award of special monthly compensation based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).

The evidence of record reflects that, pursuant to the instant Board decision, effective February 27, 2012, the Veteran's traumatic brain injury with memory loss is rated 100 percent with additional service-connected disabilities of perforated right tympanic membrane, lumbosacral strain with intervertebral disc syndrome, right cavus foot, other specified trauma related disorder, and headaches are independently ratable at 60 percent or more.  Accordingly, the Veteran meets the statutory requirements for special monthly compensation at the housebound rate as of February 27, 2012.

V. Special Monthly Compensation Based on Need of Aid and Attendance

In a June 2016 decision, special monthly compensation was granted under subsection (l) (basic entitlement) based on the need of aid and attendance due to disabilities for which he is service connected.  See 38 U.S.C. § 1114(l).  The effective date of this award is February 13, 2015.  The Veteran claims that he is entitled to an earlier effective date for special monthly compensation based on need of aid and attendance.  Additionally, he seeks a higher level of special monthly compensation, under 38 U.S.C. § 1114(t), on account of being service-connected for traumatic brain injury.

Special monthly compensation provided by 38 U.S.C. § 1114(l) is payable where a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  38 C.F.R. § 3.352(a).  Bedridden is that condition that requires the veteran to remain in bed, and the fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the enumerated factors in 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance; such eligibility requires at least one of the enumerated factors be present.  The particular personal function that a veteran is unable to perform should be considered in connection with his condition as a whole, and it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.; see also Turco v. Brown, 9 Vet. App. 222 (1996).

Special monthly compensation provided by 38 U.S.C. § 1114(t) is payable where a veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of TBI, is not eligible for compensation under subsection (r)(2), and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care. A Veteran entitled to this benefit shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in subsection (r)(2).  An allowance authorized under this subsection shall be paid in lieu of any allowance authorized by subsection (r)(1).  Essentially, this type of special monthly compensation is warranted for veterans who need regular aid and attendance for the service-connected residuals of TBI, but are not eligible for a higher level of aid and attendance, and would require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance.  See also VA Fast Letter 11-35 (Dec. 5, 2011 ).

The Veteran's treatment records indicate that his spouse is his caregiver.  In April 2014, the Veteran indicated that he struggles to remember anything that is not written down minutes to hours after it is told to him.  His spouse sets out his medications in a pillbox and he has to have reminders to take medications or eat meals or he will forget.  Although he was still driving, he indicated that he has to use a GPS or he will get lost.  The Veteran's spouse noted that she took over finances because he overpaid several bills and missed bills.  In November 2014, she reported having to quit her job because the Veteran was unable to manage the home and family in her absence.  The Veteran was described as having moderate-severe memory/executive functioning issues.  Based on a November 2014 questionnaire, the Veteran did not meet the criteria for a family caregiver program.  The Veteran's spouse indicated that the Veteran was not remembering tasks to complete or to take care of his children and was unable to problem-solve in new situations.  

The Veteran submitted a claim for special monthly compensation that was received February 13, 2015.  In support of his claim, he submitted a January 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. P.S.  The examiner noted that the Veteran's complete diagnosis is traumatic brain injury and memory loss with difficulty with cognitive function.  The Veteran was noted to be able to feed himself but the examiner stated that he was unsure if the Veteran was able to prepare his own meals.  Dr. P.S. indicated that the Veteran does not need assistance in bathing and tending to other hygiene needs, he is not legally blind, and he does not require nursing home care.  The Veteran did require medication management, as he had difficulty remembering to take his medications.  The examiner did not know if the Veteran was able to manage his own financial affairs.  The Veteran had no restrictions of his upper or lower extremities or spine, trunk, and neck.  The examiner stated that the Veteran can leave the house with others whenever he needs to but was not able to drive.  The Veteran did not use assistance for locomotion.  

Based on the above, the Board finds that an effective date prior to February 13, 2015 for special monthly compensation under 38 U.S.C. § 1114(l) based on the need of regular aid and attendance is not warranted as the entitlement to the increased benefits did not arise prior to the date of the Veteran's claim.  Although the Veteran's spouse indicated that she had to quit her job prior to this time to care for the Veteran, the evidence does not reflect that the Veteran needed regular aid and attendance.  The Veteran was noted to be driving with the assistance of GPS and he did not need assistance in bathing and tending to other hygiene needs.  Additionally, although the Veteran needed assistance in organizing his medications, he was able to set reminders to take them.  It is noted that the Veteran's spouse had to prepare his meals, but he was regularly noted to be able to feed himself.  Finally, although he was unable to manage his own financial affairs, Dr. P.S. did not find that the Veteran required nursing home care.    

The Veteran submitted a June 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. T.F., in which it was noted that the Veteran's impaired cognition and memory restrict his activities and functions.  The examiner indicated that the Veteran was able to feed himself but that he was not able to prepare his own meals.  The Veteran did not need assistance in bathing or tending to other hygiene needs.  Dr. T.F. indicated that the Veteran was not legally blind and he did not require nursing home care.  The Veteran also did not require medication management.  However, the Veteran was not able to manage his own financial affairs.  The examiner noted the Veteran's low score on a Montreal Cognitive Assessment, indicative of severe cognitive impairment.  The Veteran's general appearance was okay and he had no restrictions of his upper or lower extremities or spine, trunk, and neck.  The Veteran was able to leave the home "at will" with supervision.  The examiner indicated that the Veteran will get lost without guidance.  The Veteran did not use assistance for locomotion.  

During a May 6, 2016 social work assessment for homemaker and home health aide services, the Veteran was found to need services to prevent placing him into a nursing home.  The Veteran was found to need assistance with ambulation, personal hygiene, bathing, and dressing due to his traumatic brain injury.  The Veteran was described as having a severe cognitive impairment impacting his ability to complete activities of daily living.  The Veteran's spouse indicated that she was worried he would not eat or take his medications unless she was there to remind him.  

From May 6, 2016, the Board finds that special monthly compensation under 38 U.S.C. § 1114(t) based on traumatic brain injury is warranted.  At this time, the Veteran was found to need assistance in activities of daily living due to his service-connected traumatic brain injury.  It was specifically noted that the Veteran was found to need services to "prevent placing him into a nursing home."  Additionally, the Veteran is not eligible for higher levels of compensation under 38 U.S.C. § 1114(r)(2).    

In summary, the Board finds that an effective date prior to February 13, 2015 is not warranted for special monthly compensation based on the need for aid and attendance under 38 U.S.C. § 1114(l) but that special monthly compensation at the increased 38 U.S.C. § 1114(t) rate is warranted from May 6, 2016.  


ORDER

Service connection for residuals of mononucleosis is denied.

Service connection for hepatitis is denied. 

An initial compensable rating for service-connected perforated right tympanic membrane is denied.

A rating in excess of 10 percent for service-connected right foot pes cavus is denied.

Entitlement to an initial 100 percent rating for service-connected traumatic brain injury is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to February 27, 2012 for the grant of a 50 percent disability rating for service-connected headaches is denied.

Entitlement to an effective date of February 27, 2012, but no earlier, for the grant of special monthly compensation based on housebound status is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to February 13, 2015 for the grant of special monthly compensation based on need of aid and attendance is denied.

Entitlement to special monthly compensation at the (t) rate is granted from May 6, 2016, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.

The Board notes that the Veteran is service-connected for a lumbosacral strain which, for VA rating purposes, is evaluated as the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  He has submitted treatment records from an August 2013 MRI of the thoracic spine showing small disc protrusions at T7-T8 and T10-T11 without neuroforaminal narrowing.  The Veteran has attributed his thoracic spine pain to a May 1995 fall while in service.  He provided service treatment records documenting treatment for thoracic spine facet dysfunction.  The Board finds medical opinion is necessary to determine if the Veteran's current thoracic spine disability was caused by or a result of his in-service thoracic spine complaints.  

Further, the Board finds that an additional examination is warranted to determine the current severity of the Veteran's service-connected lumbosacral strain.  The Veteran's most recent back examination was in December 2015.  Unfortunately, the Board finds that the examination is not adequate to adjudicate the Veteran's increased rating claim.  Specifically, the United States Court of Appeals for Veterans Claims (Court) has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate. The December 2015 examination did not include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing for the Veteran's low back disability.  As such, the Veteran must be afforded an examination that meets the requirements set forth in Correia.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a VA examination to evaluate the nature and etiology of his thoracic spine disability.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should respond to the following:

a. Identify all thoracic spine disabilities during the appeal period (from February 2011), to include small disc protrusions at T7-T8 and T10-T11.  

b. For each thoracic spine disability identified, opine as to whether it is at least as likely as not (50 percent or greater probability) that it was incurred during service or is related to any event or injury in service.  

The examiner's attention is directed to the service treatment records showing treatment for T-spine facet dysfunction in July 1995. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completing the development in directive (1) above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbosacral strain with intervertebral disc syndrome.   The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 4.Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


